Exhibit 10.70
 
 
INDEMNIFICATION AGREEMENT
THIS AGREEMENT ("Agreement"), which provides for indemnification, expense
advancement and other rights under the terms and conditions set forth, is made
and entered into this ____ day of ______________, 2016 between Nuvel Holdings,
Inc., a Florida corporation (the "Company"), and ___________________________
("Indemnitee").
RECITALS
WHEREAS, Indemnitee is serving as a ____________________ of the Company, and as
such is performing a valuable service for the Company; and
WHEREAS, competent and experienced persons are reluctant to serve corporations
as directors or officers or in other fiduciary capacities at the request of
their companies unless they are provided with adequate protection from claims
and actions against them arising out of their service to the corporation; and
WHEREAS, the Board of Directors has determined that the ability to attract and
retain qualified persons to serve as directors and officers is in the best
interests of the Company and its stockholders, and that the Company should act
to assure such persons that there will be adequate rights to advancement and
indemnification in respect of such claims; and
WHEREAS, Section 607.0850 of the Florida Business Corporation Act permits the
Company to indemnify and advance defense costs to its officers and directors and
to indemnify and advance expenses to persons who serve at the request of the
Company as directors, officers, employees, or agents of other corporations or
enterprises; and
WHEREAS, the Company desires to have Indemnitee continue to serve in an Official
Capacity (as defined below), and Indemnitee desires to continue so to serve the
Company, provided, and on the express condition, that Indemnitee is furnished
with the indemnity, advancement, and other rights set forth in this Agreement;
AGREEMENT
Now, therefore, in consideration of Indemnitee's continued service to the
company in Indemnitee's Official Capacity, the parties hereto agree as follows:
1.      Definitions. For purposes of this Agreement:
(a)      "Applicable Law" means the corporate law governing the affairs of the
Company at the time of the events giving rise to the applicable claim for
indemnification hereunder.  Such Applicable Law shall initially be the Florida
Business Corporation Act; provided, however, such Applicable Law may be the
corporate laws of another state should the Company change its state of
incorporation (e.g., the Delaware Business Corporation Act should the Company
change its state of incorporation to Delaware).
(b)      "Change of Control" means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 5.01 of Current Report on Form 8-K (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934 (the "Act"), whether or not the Company is then subject to
such reporting requirement; provided, however, that, without limitation, a
Change of Control shall be deemed to have occurred if after the Effective Date
(i) any "person" (as such term is used in Sections 13(d) and 14(d) of the Act)
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person attaining such
percentage; (ii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including
for this purpose any new director whose election or nomination for election by
the Company's shareholders was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 

 


(c)      "Disinterested Director" means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification or
advancement of expenses is sought by Indemnitee.
(d)      "Effective Date" means the date first above written.
(e)      "Expenses" include all direct and indirect costs including, but not
limited to, reasonable attorneys' fees, retainers, court costs, transcript
costs, fees of experts, witness fees, advisory fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, bond premiums, the costs of collecting, processing,
producing, and hosting electronic materials and documents, and all other
disbursements or expenses of the types customarily incurred in connection with
investigating, prosecuting, defending (or preparing to investigate, prosecute,
or defend) a Proceeding, or being or preparing to be a witness in a Proceeding.
(f)      "Official Capacity" means Indemnitee's corporate status as an officer
or director and any other fiduciary capacity in which Indemnitee serves the
Company, its subsidiaries and affiliates, or any other entity or enterprise
(including an employee benefit plan) which Indemnitee serves in such capacity at
the request of the Company's CEO, its Board of Directors or any committee of its
Board of Directors.  "Official Capacity" also refers to actions that Indemnitee
takes or does not take while serving in such capacity, including without
limitation actions taken or not taken relating to the consideration, approval
and execution of the OrangeHook Merger Agreement, and the consummation of the
transactions contemplated thereby.
(g)      "OrangeHook Merger Agreement" means that certain Agreement and Plan of
Merger, dated as of July 1, 2016 and amended October 14, 2016, by and among
OrangeHook, Inc., a Minnesota corporation, the Company, and OH Acquisition
Corp., a Minnesota corporation and wholly-owned subsidiary of the Company.
(h)      "Proceeding" includes any actual or threatened inquiry, investigation,
action, suit, arbitration or other proceeding, whether civil, criminal,
administrative, or investigative, whether or not initiated prior to the
Effective Date, except a proceeding initiated by an Indemnitee pursuant to
Section 6(a) to enforce his or her rights under this Agreement.  "Proceeding"
also includes any corporate internal investigation from and after the time in
which the Indemnitee has received or is entitled to receive the warning mandated
in Upjohn Co. v. United States, 449 U.S. 383 (1981).
2.      Indemnification.
(a)      General.  Except as otherwise provided in this Agreement, the Company
shall indemnify Indemnitee to the fullest extent permitted by the Applicable Law
as such law may from time to time be amended.  Indemnitee shall be entitled to
the indemnification provided in this Section if, by reason of his or her
Official Capacity, Indemnitee is a party or is threatened to be made a party to
any Proceeding or by reason of anything done or not done by Indemnitee in his or
her Official Capacity. The Company shall indemnify Indemnitee against all costs,
judgments, penalties, fines, liabilities, amounts paid in settlement by or on
behalf of Indemnitee in any Proceeding, and Expenses actually and reasonably
incurred by Indemnitee in connection with such Proceeding.
(b)      Exceptions. Indemnitee is not entitled to indemnification:
i.      to the extent such indemnification is prohibited by the Applicable Law
or the public policies of the state of the Applicable Law, the United States of
America, or agencies of any governmental authority in any jurisdiction governing
the matter in question;
ii.     in connection with any Proceeding, or part thereof (including claims and
permissive counterclaims) voluntarily initiated by Indemnitee and not by way of
defense, except a judicial proceeding to enforce or interpret rights under this
Agreement, unless the Proceeding (or part thereof) was authorized by the Board
of Directors of the Company;
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 


iii.    with respect to any a judicial proceeding to enforce rights under this
Agreement or interpret rights under this Agreement, if a court of competent
jurisdiction determines that the material assertions made by Indemnitee in such
proceeding were not made in good faith or were frivolous;
iv.    for any expenses or liabilities to the extent that such expenses or
liabilities have been paid directly to Indemnitee by an insurance carrier under
a policy of directors' and officers' liability insurance maintained by the
Company; or
v.     for expenses or the payment of profits arising from the purchase and sale
by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
3.      Advancement of Expenses.
(a)      General. Except as otherwise provided in this Agreement, the Company
shall advance Expenses to Indemnitee to the fullest extent permitted by the
Applicable Law as such law may from time to time be amended.  Indemnitee shall
be entitled to the advancement provided in this Section if by reason of his or
her Official Capacity, Indemnitee is a party or is threatened to be made a party
to any Proceeding or by reason of anything done or not done by Indemnitee in his
or her Official Capacity. The Company shall make advances required by the
Agreement within 30 days following written claim for Expenses incurred or paid
by an Indemnitee in respect of the Proceeding.
(b)      Undertaking in Connection with Request for Advancement. As a condition
precedent to the Company's advancement of Expenses to Indemnitee, Indemnitee
shall provide the Company with (a) a written claim for Expenses incurred or paid
by an Indemnitee in respect of the Proceeding and (b)  an undertaking, in
substantially the form attached as Exhibit 1, by or on behalf of Indemnitee to
reimburse such amount if it is finally determined, after all appeals to a court
of competent jurisdiction are exhausted, that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by this Agreement
or otherwise. Indemnitee's undertaking to reimburse any such amounts is not
required to be secured.  In making a written claim for advancement, Indemnitee
need not submit to the Company information that counsel for Indemnitee deems is
privileged and exempt from compulsory disclosure in any proceeding.
4.      Intentionally Omitted.
5.      Indemnification for Expenses Incurred in Serving as a Witness.
Notwithstanding any other provisions of this Agreement, Indemnitee shall be
entitled to indemnification and advancement against all Expenses reasonably
incurred for serving as a witness by reason of Indemnitee's Official Capacity in
any Proceeding with respect to which Indemnitee is not a party.
6.      Indemnification Procedures.
(a)      Procedure.  The Company shall make any indemnification and advances
provided under Sections 2, 3 and 5 no later than 30 days after receipt of
written request of Indemnitee.  If the Company does not pay in full a claim
under this Agreement within 30 days after a written request for payment has
first been received by the Company, Indemnitee may, but need not, at any time
thereafter bring an action against the Company to recover the unpaid amount of
the claim, and Indemnitee will also be entitled to advances by the Company for
the expenses (including reasonable attorney fees and expenses) of bringing such
claim.  It will be a defense to such action  that Indemnitee has not met the
standards of conduct which make it permissible under Applicable Law or this
Agreement for the Company to indemnify Indemnitee for the claimed amount, but
the burden of proving such defense will be on the Company. Indemnitee will be
entitled to receive interim payments of Expenses pursuant to Section 3(a) and
expenses pursuant to this Section 6(a) until such defense is adjudicated by
court order or judgment.  If it is determined that Indemnitee is not entitled to
be indemnified against the unpaid claim, in addition to any reimbursement
obligations of the Indemnitee pursuant to Section 3(b) hereof, the Indemnitee
will reimburse the Company for any expenses (including reasonable attorney fees
and expenses) paid by the Company to Indemnitee with respect to the action, suit
or proceeding brought by the Indemnitee against the Company to enforce payment
of the unpaid claim.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 


(b)      Notice to Insurers. If, at the time of the receipt of a notice of claim
pursuant to Section 3(a) and (b) or Section 6(a), the Company has director and
officer liability insurance coverage in effect, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.
7.      Intentionally Omitted.
8.      Continuation of Obligation of Company. All agreements and obligations of
the Company contained in this Agreement shall continue during the period of
Indemnitee's Official Capacity and shall continue thereafter with respect to any
Proceedings based on or arising out of Indemnitee's Official Capacity. This
Agreement will be binding upon all successors and assigns of the Company
(including any transferee of all or substantially all of its assets and any
successor by merger or operation of law).
9.      Notification and Defense of Claim.  Promptly after receipt by Indemnitee
of notice of any Proceeding, Indemnitee shall notify the Company in writing of
the existence thereof; but Indemnitee's failure so to notify the Company will
not relieve the Company from any liability that it may have to Indemnitee. 
Notwithstanding any other provision of this Agreement, with respect to any such
Proceeding of which Indemnitee notifies the Company:
(a)      Except as otherwise provided in this Section 9(b), to the extent that
it may wish, the Company may, separately or jointly with any other indemnifying
party, assume the defense of the Proceeding.  After notice from the Company to
Indemnitee of its election to assume the defense of the Proceeding, the Company
shall not be liable to Indemnitee under this Agreement for any Expenses
subsequently incurred by Indemnitee except as otherwise provided below. 
Indemnitee shall have the right to employ Indemnitee's own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably determined that
there is a conflict of interest between the Company and Indemnitee in the
conduct of the defense of the Proceeding, and such determination is supported by
an opinion of qualified legal counsel addressed to the Company, or (iii) the
Company shall not within sixty (60) calendar days of receipt of notice from
Indemnitee in fact have employed counsel to assume the defense of the
Proceeding.
(b)      The Company is not entitled to assume the defense of any Proceeding
brought by or on behalf of the Company, or as to which Indemnitee shall have
made the determination provided for in subparagraph (a)(ii) above.
(c)      Regardless of whether the Company has assumed the defense of a
Proceeding, the Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
the Company's written consent, and the Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on, or require any
payment from, Indemnitee without Indemnitee's written consent.  Neither the
Company nor Indemnitee may unreasonably withhold its consent to any proposed
settlement.
(d)      Until the Company receives notice of a Proceeding from Indemnitee, the
Company shall have no obligation to indemnify or advance Expenses to Indemnitee
as to Expenses incurred prior to Indemnitee's notification of Company.
 
 
- 4 -

--------------------------------------------------------------------------------

 

 


10.      Separability; Prior Indemnification Agreements.
(a)      If any provision of this Agreement is held to be invalid, illegal, or
unenforceable for any reason whatsoever, (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that are not by
themselves invalid, illegal or unenforceable) will not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) are to
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent provided for
in this Agreement.
(b)      Indemnitee's rights of indemnification and to receive advancement of
Expenses under this Agreement are not exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Company's Bylaws, any other agreement, a vote of stockholders
or a resolution of directors, or otherwise. The entry by Indemnitee into this
Agreement, and the terms of this Agreement do not, change, limit, or affect in
any respect, or terminate, any other agreements between Indemnitee and the
Company.
11.      Nonattribution of Actions of Any Indemnitee to Any Other Indemnitee. 
For purposes of determining whether Indemnitee is entitled to indemnification or
advancement of Expenses by the Company under this Agreement or otherwise, no
action or inaction of any other indemnitee or group of indemnitees may be
attributed to Indemnitee.
12.      Insurance.
(a)      In all policies of director and officer liability insurance purchased
by Company, the Company shall cause Indemnitee to be named as an insured in such
a manner as to provide Indemnitee the same rights and benefits as are accorded
to the most favorably insured of the Company's officers and directors (other
than in the case of an independent director liability insurance policy if
Indemnitee is not an independent or outside director).  Company shall promptly
notify Indemnitee of any good faith determination not to provide such coverage
or of any lapse or termination of any such policy.
(b)      Insurance Upon a Change of Control.  In the event of and immediately
upon a Change of Control, Company (or any successor to the interests of Company
by way of merger, sale of assets, or otherwise) shall be obligated to continue,
procure, and otherwise maintain in effect for a period of six (6) years from the
date on which such Change of Control is effective a policy or policies of
insurance (which may be a "tail" policy) (the "Change of Control Coverage")
providing Indemnitee with coverage for losses from alleged wrongful acts
occurring on or before the effective date of the Change of Control.   If such
insurance is in place immediately prior to the Change of Control, then the
Change of Control Coverage shall contain limits,  retentions or deductibles,
terms and exclusions that are no less favorable to Indemnitee than those set
forth above.  Each policy evidencing the Change of Control Coverage shall be
non-cancellable by the insurer except for non-payment of premium.  No such
policy shall contain any provision that limits or impacts adversely any right or
privilege of Indemnitee given by this Agreement.
13.      Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only; they do not constitute part of this
Agreement or affect the meaning thereof. References herein to section numbers
are to sections of this Agreement. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, neuter, singular, or plural as
appropriate.
14.      Prior Acts.  This Agreement shall not be interpreted to provide
indemnification for any past acts of the Indemnitee, except for actions taken or
not taken relating to the consideration, approval and execution of the
OrangeHook Merger Agreement, and the consummation of the transactions
contemplated thereby.
 
 
 
- 5 -

--------------------------------------------------------------------------------



 
 
15.      Other Provisions
(a)      This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
as evidence of the existence of this Agreement.
(b)      This Agreement is not an employment agreement between the Company and
Indemnitee, and nothing in this Agreement obligates the Company to continue
Indemnitee in Indemnitee's Official Capacity.
(c)      Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.
(d)      No supplement, modification, or amendment of this Agreement will be
binding unless executed in writing signed by both parties hereto. No waiver of
any of the provision of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar). A waiver made in
a signed writing on one occasion is effective only in that instance and does not
constitute a waiver on any future occasion or instance.
(e)      The Company agrees to stipulate in any court or before any arbitrator
that the Company is bound by all the provisions of this Agreement and is
precluded from making any assertions to the contrary.
(f)      Indemnitee's rights under this Agreement shall extend to Indemnitee's
spouse, members of Indemnitee's immediate family, and Indemnitee's
representative(s), guardian(s), conservator(s), estate, executor(s),
administrator(s), and trustee(s), (all of whom are referred to as "Related
Parties"), as the case may be, to the extent a Related Party or a Related
Party's property is subject to a Proceeding by reason of Indemnitee's Official
Capacity.
(g)      To the extent that Indemnitee (i) pays Expenses that the Company is
obligated to but does not advance, or (ii) incurs expense, liability, or loss
for which the Company is obligated to indemnify Indemnitee, Indemnitee will be
subrogated to the Company's rights of recovery against any insurance carrier or
other source to the same extent as if the Company had paid such Expense,
liability, or loss or advanced such expense under this Agreement.


 
 
 [Signature Page Follows]
 
 
- 6 -

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
The Company
 
By  _______________________________________
Its  _______________________________________
      _______________________________________
      Indemnitee
 
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 1
UNDERTAKING TO REPAY INDEMNIFICATION EXPENSES
I ______________________________________, agree to reimburse the Company for all
expenses advanced to me or for my benefit by the Company for my defense in any
civil or criminal action, suit, or Proceeding, in the event and to the extent
that it shall ultimately be determined that I am not entitled to be indemnified
by the Company for such expenses.
Signature  ________________________________
Typed Name ______________________________ 
Office ___________________________________






 

 




- 8 -

--------------------------------------------------------------------------------